2020 IL App (3d) 170705

                               Opinion filed September 21, 2020
      ____________________________________________________________________________

                                                   IN THE

                                     APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2020

      THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
      ILLINOIS,                                        )       of the 12th Judicial Circuit,
                                                       )       Will County, Illinois.
              Plaintiff-Appellee,                      )
                                                       )       Appeal No. 3-17-0705
              v.                                       )       Circuit No. 01-CF-86
                                                       )
      KEITH BLAND,                                     )       Honorable
                                                       )       Carmen J. Goodman,
              Defendant-Appellant.                     )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
            Justices Carter and Wright concurred in the judgment and opinion.
      ____________________________________________________________________________

                                                OPINION


¶1          The defendant, Keith Bland, appealed the denial of his motion for leave to file a successive

     petition for postconviction relief.

¶2                                          I. BACKGROUND

¶3          The defendant was convicted of armed robbery and first degree murder after a jury trial.

     He was sentenced to consecutive terms of imprisonment of 28 years and 43 years, respectively.

     His conviction and sentence were affirmed on direct appeal. People v. Bland, No. 3-02-0942

     (2004) (unpublished order under Illinois Supreme Court Rule 23). The facts underlying the
     defendant’s convictions are more fully detailed in that order, but essentially, the defendant and his

     two codefendants planned to steal guns from the home of the defendant’s father. While committing

     the robbery, one of the codefendants shot and killed the defendant’s stepmother.

¶4          The defendant filed a pro se petition for postconviction relief, which was dismissed by the

     trial court as frivolous and patently without merit. The defendant filed an additional affidavit to

     support his petition, which the trial court considered as a second postconviction petition, also

     finding it to be frivolous and patently without merit. The defendant appealed both rulings, and this

     court affirmed. People v. Bland, No. 3-05-0089 (2006) (unpublished order under Illinois Supreme

     Court Rule 23).

¶5          In 2007, the defendant filed a motion for leave to file a successive postconviction petition,

     alleging that his postconviction appellate counsel was ineffective for failing to argue several issues

     in the appeal from the trial court’s denial of his initial postconviction petition. The trial court

     denied the motion, and this court affirmed. People v. Bland, No. 3-07-0554 (2008) (unpublished

     order under Illinois Supreme Court Rule 23).

¶6          On July 24, 2017, the defendant filed the instant pro se motion for leave to file a successive

     postconviction petition, arguing that his 71-year sentence, a de facto life sentence, was

     unconstitutional as applied to him. The defendant was 19 years old at the time of the murder. The

     trial court denied the motion, and the defendant appealed.

¶7                                              II. ANALYSIS

¶8          The defendant argues that the trial court erred in denying him leave to file because Illinois

     courts only recently recognized that the sentencing principles of Miller v. Alabama, 567 U.S. 460

     (2012), applied retroactively to de facto life sentences and potentially applied to those over 18.

     The State contends that the trial court’s denial of leave was correct because the defendant did not


                                                       2
     satisfy the cause-and-prejudice test in raising his as-applied challenge, since he was almost 20

     years old when the crime was committed. The State also argues that the defendant forfeited the

     issue because the defendant could have raised the issue on direct appeal.

¶9          Under section 122-1(f) of the Post-Conviction Hearing Act (725 ILCS 5/122-1(f) (West

     2016)), a defendant must obtain leave of the trial court before he may obtain review of a second

     or subsequent postconviction petition on its merits. People v. McDonald, 405 Ill. App. 3d 131, 135

     (2010). To obtain leave to file a successive petition, as a threshold requirement, the defendant must

     satisfy the cause-and-prejudice test. Id. Under the cause-and-prejudice test, the defendant must

     demonstrate “cause” for failing to raise the error in prior proceedings and actual “prejudice”

     resulting from the claimed error. Id. “Cause” has been defined as an objective factor that impeded

     defense counsel’s efforts to raise the claim in an earlier proceeding. “Prejudice” has been defined

     as an error that so infected the entire trial that the defendant’s conviction violates due process. Id.

     The cause-and-prejudice test for successive postconviction petitions involves a higher standard

     than the frivolous or patently without merit standard applied to first stage postconviction petitions.

     People v. Smith, 2014 IL 115946, ¶ 35. A defendant seeking leave to file a successive petition must

     submit enough in the way of pleadings and documentation to allow a circuit court to make an

     independent determination on the legal question of whether adequate facts have been alleged for

     a prima facie showing of cause and prejudice. Id. ¶ 30. If a defendant fails to adequately allege

     cause and prejudice, the circuit court does not reach the merits of his successive petition because

     the cause-and-prejudice test is a procedural prerequisite to obtaining that review. People v. Handy,

     2019 IL App (1st) 170213, ¶ 29. We review de novo the denial of leave to file a successive

     postconviction petition. People v. Bailey, 2017 IL 121450, ¶ 13.




                                                       3
¶ 10           In terms of cause to bring an action under Miller, the defendant was convicted in 2002, 10

       years prior to the decision in Miller. The State acknowledges this but argues that the defendant has

       not shown cause why he waited five years after Miller to raise the claim. As our supreme court has

       noted, Miller created a substantive constitutional rule that applies retroactively. People v. Buffer,

       2019 IL 122327 ¶ 22. In addition, the suggestion that Miller could be applied to those 18 years of

       age and older was not made until 2015 in People v. Thompson, 2015 IL 118151, and Miller was

       not extended to de facto life sentences until 2016 in People v. Reyes, 2016 IL 119271. Thus, we

       find that the defendant has shown cause to file his 2017 petition for leave to file a successive

       postconviction petition.

¶ 11           The State contends that the defendant cannot establish prejudice because (1) he was 19

       years old and thus not a juvenile, when he committed the crime and (2) the trial court considered

       the statutory factors in aggravation and mitigation, including rehabilitation, in sentencing the

       defendant.

¶ 12           The eighth amendment of the United States Constitution guarantees individuals the right

       not to be subjected to excessive sanctions. U.S. Const., amend. VIII; Miller, 567 U.S. at 469. Like

       the eighth amendment, the proportionate penalties clause of the Illinois Constitution embodies

       concepts of fairness and proportionality, but it has been interpreted to provide broader protections

       than the eighth amendment. Ill. Const. 1970, art. I, § 11; People v. Carrasquillo, 2020 IL App (1st)

       180534, ¶ 89. That clause states that “[a]ll penalties shall be determined both according to the

       seriousness of the offense and with the objective of restoring the offender to useful citizenship.”

       Ill. Const. 1970, art. I, § 11.

¶ 13           The defendant claims an as-applied challenge under Miller, contending that his 71-year

       sentence violates both the eighth amendment of the United States Constitution and the


                                                        4
       proportionate penalties clause of the Illinois Constitution. An as-applied challenge requires a

       showing that the statute violates the constitution as it applies to the facts and circumstances of the

       challenging party, while a facial challenge requires a showing that the statute is unconstitutional

       under any set of facts. Thompson, 2015 IL 118151, ¶ 36. Our supreme court, in People v. Harris,

       2018 IL 121932, ¶ 61, has foreclosed an eighth amendment facial challenge to offenders 18 years

       of age and over. However, the court in Harris found that an as-applied challenge under the

       proportionate penalties clause was premature on direct appeal in that case, and it suggested that an

       as-applied challenge under Miller had not been foreclosed. Id. ¶ 53.

¶ 14          Since an as-applied challenge is fact specific, it is necessary for the record to be sufficiently

       developed. Id. ¶ 39. In his petition for leave to file, the defendant alleged that he was only 19 years

       old at the time of the crime, he was found guilty under a theory of accountability, and he had been

       diagnosed with an antisocial personality disorder that exhibited symptoms similar to characteristics

       of juveniles. The defendant also referenced the juvenile studies cited in People v. House, 2015 IL

       App (1st) 110580, ¶ 95 (vacated for reconsideration in light of Harris, 2018 IL 121932) and on

       remand in People v. House, 2019 IL App (1st) 110580-B, ¶ 55, appeal allowed, No. 125124 (Ill.

       Jan. 29, 2020). We find that the defendant pled enough facts to warrant further proceedings on his

       claim that the tenets of Miller apply to him. See People v. Johnson, 2020 IL App (1st) 171362 (19-

       year-old defendant’s motion to file successive postconviction petition alleged sufficient facts for

       an as-applied challenge to survive dismissal). There is nothing in the record that indicates that the

       trial court considered the defendant’s youth and its attendant characteristics as recognized in

       Miller. The trial court is the most appropriate tribunal for the type of factual development necessary

       for the defendant’s as-applied constitutional challenge. Thompson, 2015 IL 118151, ¶ 38; see

       People v. Minniefield, 2020 IL App (1st) 170541, ¶ 47. Thus, we grant the defendant’s motion for


                                                         5
       leave to file his successive postconviction petition and remand for further proceedings consistent

       with this opinion.

¶ 15                                          III. CONCLUSION

¶ 16          The judgment of the circuit court of Will County is reversed and remanded for further

       proceedings.

¶ 17          Reversed and remanded.




                                                       6
                                  No. 3-17-0705


Cite as:                 People v. Bland, 2020 IL App (3d) 170705


Decision Under Review:   Appeal from the Circuit Court of Will County, No. 01-CF-86; the
                         Hon. Carmen J. Goodman, Judge, presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Lauren A. Bauser, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                James W. Glasgow, State’s Attorney, of Joliet (Patrick
for                      Delfino, Thomas D. Arado, and Stephanie L. Raymond, of
Appellee:                State’s Attorneys Appellate Prosecutor’s Office, of counsel), for
                         the People.




                                         7